                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


City of Burnsville,                                 Case No. 18-cv-3495-JNE-KMM

                Plaintiff,

v.

Koppers, Inc., et al.,

               Defendants.


City of Eden Prairie,                               Case No. 18-cv-3496-JNE-KMM

               Plaintiff,

v.

Koppers, Inc., et al.,

               Defendants.


City of Maple Grove,                                Case No. 18-cv-3497-JNE-KMM

                Plaintiff,

v.

Koppers, Inc., et al.,

                Defendants.


City of White Bear Lake,                            Case No. 18-cv-3498-JNE-KMM

                Plaintiff,

v.

Koppers, Inc., et al.,

                Defendants.
City of Minnetonka,                 Case No. 18-cv-3501-JNE-KMM

                  Plaintiff,

v.

Koppers, Inc., et al.,

                  Defendants.


City of Bloomington,                Case No. 18-cv-3503-JNE-KMM

                  Plaintiff,

v.

Koppers, Inc., et al.,

                  Defendants.


City of Golden Valley               Case No. 18-cv-3509-JNE-KMM

                  Plaintiff,

v.

Koppers, Inc., et al.,

                  Defendants.


City of Eagan,                        Case No. 19-cv-58-JNE-KMM

                 Plaintiff,

v.

Koppers, Inc., et al.,

                 Defendants.




                                2
    City of Apple Valley,                                          Case No. 19-cv-119-JNE-KMM

                    Plaintiff,

    v.

    Koppers, Inc., et al.,

                    Defendants.


    City of St. Cloud,                                             Case No. 19-cv-916-JNE-KMM

                    Plaintiff,

    v.

    Koppers, Inc., et al.,

                    Defendants.



                         ORDER GRANTING PARTIAL CONSOLIDATION

           The cases captioned above were filed by ten Minnesota cities (“the Cities”) against

    manufacturers and refiners of coal tar products that have allegedly contaminated stormwater

    ponds, requiring the Cities to incur increased disposal costs. On May 28, 2019, the Court held a

    hearing on the Cities’ motions to consolidate the proceedings.1 The defendants opposed the

    motions, but the parties’ briefing reveals that they agree some degree of coordination should

    occur. For example, the parties agree that a master docket should be created, making filings

    more efficient and the Court’s review less burdensome. They also agree that initial disclosures

    should be coordinated, a uniform protective order should be jointly proposed, and that several

    aspects of the discovery process should be consistently managed. The defendants opposed the


1
       No motion to consolidate was filed in City of St. Cloud v. Koppers, Inc., et al., No. 19-cv-
916 (JNE/KMM). However, the plaintiffs’ request to consolidate includes all ten of these cases.


                                                   3
    motions primarily out of concern that an order stating that the cases are “consolidated” would

    mean that the defendants would later bear the burden of demonstrating that each case should be

    tried separately.

           Based on the record of all ten cases and the May 28th oral argument, the Court finds

    that partial consolidation of these cases for pretrial proceedings is appropriate because they

    share common questions of law and fact. See Fed. R. Civ. P. 42(a). Specifically, the Court finds

    that creation of a master docket and requiring all electronic filings to be made in it will alleviate

    burdens on both the parties and the Court. However, at this time, the Court does not combine

    any of these cases for a consolidated trial. Nor does the Court make any specific ruling

    concerning the proper way to coordinate discovery, motion practice, or other aspects of pretrial

    case management. The Court has required the parties to meet and confer and, on or before July

    12, 2019, to file a Joint Rule 26(f) Report concerning case management and coordination of

    pretrial procedures. Accordingly, the motions to consolidate2 are GRANTED IN PART and

    DENIED IN PART.

           IT IS HEREBY ORDERED THAT:

          1. City of Burnsville v. Koppers, Inc., et al., 18cv3495 (JNE/KMM); City of Eden

              Prairie v. Koppers, Inc., et al., 18cv3496 (JNE/KMM); City of Maple Grove v.

              Koppers, Inc., et al., 18cv3497 (JNE/KMM); City of White Bear Lake v. Koppers,



2
         The motions to consolidate have the following docket entries: City of Burnsville v.
Koppers, Inc., et al., 18cv3495 (JNE/KMM) – ECF No. 57; City of Eden Prairie v. Koppers,
Inc., et al., 18cv3496 (JNE/KMM) – ECF No. 58; City of Maple Grove v. Koppers, Inc., et al.,
18cv3497 (JNE/KMM) – ECF No. 58; City of White Bear Lake v. Koppers, Inc., et al., 18cv3498
(JNE/KMM) – ECF No. 57; City of Minnetonka v. Koppers, Inc., et al., 18cv3501 (JNE/KMM) –
ECF No. 57; City of Bloomington v. Koppers, Inc., et al., 18cv3503 (JNE/KMM) – ECF No. 58;
City of Golden Valley v. Koppers, Inc., et al., 18cv3509 (JNE/KMM) – ECF No. 56; City of
Eagan v. Koppers, Inc., et al., 19cv58 (JNE/KMM) – ECF No. 56; City of Apple Valley v.
Koppers, Inc., et al., 19cv119 (JNE/KMM) – ECF No. 56.


                                                     4
   Inc., et al., 18cv3498 (JNE/KMM); City of Minnetonka v. Koppers, Inc., et al.,

   18cv3501 (JNE/KMM); City of Bloomington v. Koppers, Inc., et al., 18cv3503

   (JNE/KMM); City of Golden Valley v. Koppers, Inc., et al., 18cv3509 (JNE/KMM);

   City of Eagan v. Koppers, Inc., et al., 19cv58 (JNE/KMM); City of Apple Valley v.

   Koppers, Inc., et al., 19cv119 (JNE/KMM); and City of St. Cloud v. Koppers, Inc., et

   al., 19cv916 (JNE/KMM), shall be consolidated pursuant to Rule 42(a) of the

   Federal Rules of Civil Procedure as stated in this Order. Upon the filing of the

   parties’ Joint Rule 26(f) Report, the Court will hold an initial pretrial conference to

   discuss all aspects of case management.

2. All orders, pleadings, motions, and other documents served or filed in this

   Consolidated Action shall have the caption: “In Re Municipal Stormwater Pond

   Coordinated Litigation,” Case No. 18-cv-3495. The other nine cases, 18cv3496

   (JNE/KMM); 18cv3497 (JNE/KMM); 18cv3498 (JNE/KMM); 18cv3501

   (JNE/KMM); 18cv3503 (JNE/KMM); 18cv3509 (JNE/KMM); 19cv58 (JNE/KMM);

   19cv119 (JNE/KMM); and 19cv916 (JNE/KMM), will remain open but all filings

   will take place in the Consolidated Action. The Clerk of Court is directed to add all

   the parties and their attorneys from Case Nos. 18cv3496 (JNE/KMM); 18cv3497

   (JNE/KMM); 18cv3498 (JNE/KMM); 18cv3501 (JNE/KMM); 18cv3503

   (JNE/KMM); 18cv3509 (JNE/KMM); 19cv58 (JNE/KMM); 19cv119 (JNE/KMM);

   and 19cv916 (JNE/KMM), to the docket for newly renamed In Re Municipal

   Stormwater Pond Coordinated Litigation, Case No. 18cv3495 (JNE/KMM). All pro

   hac vice admissions made in all of the consolidated cases are valid for In Re




                                         5
         Municipal Stormwater Pond Coordinated Litigation, Case No. 18cv3495

         (JNE/KMM).

      3. As of the date of this Order, all documents will be filed in Civil No.
         18cv3495 (JNE/KMM) In Re Municipal Stormwater Pond Coordinated Litigation.

         The files in this Consolidated Action will be maintained under Master File No.

         18cv3495 (JNE/KMM) In Re Municipal Stormwater Pond Coordinated Litigation,

         and all future orders, pleadings, motions and other documents when docketed in the

         Master file shall be deemed to also be filed and docketed in the related files. When

         any pleading is filed, it must specify in the caption that it is either filed as to all of the

         consolidated matters or as to a single case, which must be specified.

      4. When the Court issues a scheduling order, it will be issued only in the master

         consolidated docket, but will govern all of these related matters.


Date: June 14, 2019                                  s/Katherine Menendez
                                                     Katherine Menendez
                                                     United States Magistrate Judge




                                                 6
